Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 1 of 8
Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 2 of 8
Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 3 of 8
Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 4 of 8
Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 5 of 8
Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 6 of 8
Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 7 of 8
Case 1:21-ap-01036-MT   Doc 4 Filed 06/29/21 Entered 06/29/21 15:34:24   Desc
                        Main Document     Page 8 of 8
